JOHN HANCOCK INVESTMENT TRUST III (on behalf of John Hancock Greater China Opportunities Fund) AMENDMENT TO INVESTMENT MANAGEMENT CONTRACT AMENDMENT made this 1st day of October, 2009, to the Investment Management Contract dated June 1, 2005, between John Hancock Investment Trust III, a Massachusetts business trust, on behalf of it series, John Hancock Greater China Opportunities Fund, and John Hancock Advisers, LLC, a Delaware limited liability company. In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE TO COMPENSATION OF ADVISER Section 4 of the Agreement, “Compensation of the Adviser,” is hereby amended to reflect the following fee schedule: Fund First $1 billion of Net Assets Next $1 billion of Net Assets Excess over $2 billion of Net Assets John Hancock Greater China Opportunities Fund 1.000% 0.950% 0.900% 2. EFFECTIVE DATE This Amendment shall become effective as of date first mentioned above. 3. DEFINED TERMS Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. 4. OTHER TERMS OF THE AGREEMENT Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above. JOHN HANCOCK INVESTMENT TRUST III, on behalf of John Hancock Greater China Opportunities Fund By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer JOHN HANCOCK ADVISERS, LLC By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer W:\JOHN HANCOCK FUNDS\Investment Trust III\Greater China Opps\2009_10_01 JHF_JHA_Greater China_Investment Mgmt_Amend.doc
